Citation Nr: 1606367	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for bilateral pes planus.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for gender identity disorder (GID) resulting from a VA transphenoidal resection of a nonsecretory pituitary tumor in April 2008.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By way of background, the Veteran was denied entitlement to compensation under 38 U.S.C.A. § 1151 for GID in September 2011. The Veteran submitted a July 2011 statement indicating that his GID should be rated as a disability. This, when interpreted broadly, expresses disagreement with the fact that the RO denied service connection, and therefore a disability rating, in the September 2011 rating decision. See 38 C.F.R. § 20.302. As such, the Board finds that this statement constitutes a timely notice of disagreement, and therefore the decision did not become final.

Following this notice of disagreement, the Veteran was issued a statement of the case in March 2014 which listed the issue as service connection rather than entitlement to benefits pursuant to 38 U.S.C.A. § 1151, but did reference a March 2012 physician's statement that the Veteran was being treated for the psychological issue of dressing in women's clothing and that the physician never had any experience in which pituitary surgery caused the same behavior in an individual. The Veteran filed a substantive appeal later in March 2014. During his June 2014 testimony before the undersigned the Veteran asserted that he was not seeking service connection and only provided testimony concerning the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for GID and made specific arguments as to why the benefits should be granted. See Archbold v. Brown, 9 Vet. App. 124, 132 (1996). Thus, in light of the Veteran's testimony, the Board finds that the Veteran is considered to have filed a timely substantive appeal as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151, despite the fact that a statement of the case explicitly addressing that matter had not been issued. Id. Finally, as the current appeal, by operation of the notice of disagreement and case law has been pending since the initial denial, the issue of new and material evidence need not be addressed. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO also addressed the issue of entitlement to service connection for GID. However, throughout the appellate period, and particularly during his June 2014 hearing, the Veteran has been clear that he is not claiming service connection for GID. Instead, the Veteran has only been arguing that he is entitled to compensation under 38 U.S.C.A. § 1151 for GID. See, e.g., June 2014 Board Hearing Transcript at 19-21. It is the Board's responsibility to determine its own jurisdiction. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.203. As it is clear from the evidence that since 2011 the Veteran has only been claiming entitlement to compensation under 38 U.S.C.A. § 1151, the issue has been re-characterized on the title page to reflect only a claim for benefits under 38 U.S.C.A. § 1151.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has alleged that his service-connected disabilities have rendered him unemployable, and therefore entitlement to TDIU has been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA provided an examination concerning the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for GID in January 2013, and obtained an addendum opinion in February 2013. The examiner stated that it was less likely than not that the Veteran's diagnosed GID has a direct relationship to his pituitary adenoma or chemical treatment thereafter, and there was no medical evidence showing a causal relationship between the Veteran's medical procedure and his GID. The examiner further stated that based on this fact it was less likely than not that the Veteran's GID was not the result of carelessness, negligence, lack of proper skill, an error in judgment, or resection of the pituitary tumor. 

However, the examiner did not address whether the Veteran, as an initial matter, has an additional disability. As such, the Board finds that the claim must be remanded for a new opinion to determine whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for GID.

As a grant of compensation under 38 U.S.C.A. § 1151 for GID would potentially affect the Veteran's claim of entitlement to TDIU, the claims are intertwined and thus TDIU must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
Also, it is noted that the Veteran was examined for his pes planus disability in October 2015.  The examiner indicated that the diagnosis was changed and that it was a progression of the previous diagnosis.  He noted the presence of bilateral metatarsalgia (with a diagnosis date of October 2015), bilateral plantar fasciitis (with a diagnosis date of October 2015), right calcaneal spur and left foot osteoarthritis with osteopenia (with a diagnosis date of October 2015).  He noted that status post Charcott's deformity of the left foot status post fusion surgery with normal healed surgical scar, which was diagnosed in 1969; calcaneal spur of the right foot and osteopenia of the left foot were associated with the claimed condition.  However, there was no explanation as to how he found the disorders are or a progression of the pes planus.  Accordingly, clarification is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a VA endocrinologist, or another qualified medical professional if an endocrinologist is unavailable. The electronic claims file must be reviewed, and a note that it was reviewed should be included in the report. After review, the reviewer should answer the following questions:

a) The reviewer must clearly state whether the Veteran has additional disability, to include gender identity disorder, based on review of treatment records and clinical findings, as a result of a VA transphenoidal resection of a nonsecretory pituitary tumor in April 2008.  

The Veteran asserts that the steroids and hormones he was given after the surgery caused him to have female tendencies.  See statements of July 2009, June 2011 and April 2011 report of general information.  He also stated that "[a]fter surgery MRI's determined tentacles from the tumor had severed nerve endings in my brain-causing emotional change-a direct result of that was my desire to wear women's clothes which I have done for almost 5 years.  Physical changes also occurred in my upper body/hair growth and mood swings.  Much of this was due to the medications prescribed after surgery including estrogen, hormones and steroids."  June 2014 statement of the Veteran.  During the June 2014 Board hearing, the Veteran testified "I would say I was overly-overly medicated."  Hearing transcript, p. 14.  He also stated that the medication was "just too strong for me."  Id. at 18.

b) If so, is the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

c) If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider or was the cause of the additional disability due to an event that was not reasonably foreseeable. 

The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

A detailed rationale for the opinion must be provided. Review of the entire claims file is requires; however, attention is invited to a May 2011 letter in which a VA staff psychologist indicates that GID is related to the surgery based on the fact it began after his surgery, and February 2010, December 2010, January 2012 and March 2012 VA endocrinology and psychiatric records indicating no relationship between the April 2008 surgery and GID and detailing the Veteran's hormonal treatment.

If the reviewer is unable to offer the requested opinion, it is essential that the reviewer offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Obtain clarification from the October 2015 foot examiner as to whether bilateral metatarsalgia (with a diagnosis date of October 2015), bilateral plantar fasciitis (with a diagnosis date of October 2015), right calcaneal spur and left foot osteoarthritis with osteopenia (with a diagnosis date of October 2015), and status post Charcott's deformity of the left foot status post fusion surgery (with a diagnosis date of 1969) are manifestations of the service-connected pes planus or a progression thereof.  A complete explanation for the opinions is necessary.

The examiner should also address whether the malunion or nonunion of the tarsal or metatarsal bones of the left foot, which was found on examination, refers to the status post Charcott's deformity or to another diagnosed disability of the left foot.

If the examiner is not available, another examination should be scheduled to provide the requested information.

3.  Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

